REASONS FOR ALLOWANCE
Note: 	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Notice of Allowance is in response to communications filed January 4, 2021.

Allowable Claims
1.	Claims 1-13 are allowed over the prior art of record.  

Terminal Disclaimer
2.	The terminal disclaimer filed on January 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,238,282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	Please refer to section 7 under the Allowable Subject Matter heading of the Non-Final Rejection dated October 6, 2020 for examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J MENSH/Primary Examiner, Art Unit 3781